Title: To Alexander Hamilton from William Bradford, 7 February 1794
From: Bradford, William
To: Hamilton, Alexander



Philadelphia, February 7th. 1794.
Sir,

I have considered the letter from the Collector of Newport inclosed in yours which I received yesterday, and the questions which he states as arising upon the proviso to the 66§. of the Collection Act passed on the 4th August, 1790, and I am of opinion.
That a capias or attachment issued within three years after the penalty of forfeiture was incurred, and returned by the proper officer, is a legal commencement of an action within the meaning of the said proviso, and may be replied to the plea of the limitation, although the return should be, to the former, non est inventus, or to the latter, that neither body nor goods are to be found.
I am also of opinion that upon such return being made, writs may successively issue against the person forfeiting, until a service be made: but I do not hold this to be necessary to take the case out of the proviso, because the first writ being a legal commencement of the suit, the subsequent prosecution of it is not considered as a new action. However, to avoid any operation of those cases where, the action having abated the Judges held that it ought to be renewed within a year, it may be advisable (though I do not think it necessary) to repeat such process at least once in a twelvemonth.
I have the honor to be with great respect,   Sir,   Your most obedient servant,

Wm. Bradford.
The Secretary of the Treasury.

